Title: Thomas Jefferson to Eleuthère I. du Pont de Nemours, 25 December 1812
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          Dear Sir Monticello Dec. 25. 12. 
          I learnt the arrival of the powder & cloth you were so kind as to send me at Richmond as early as September last; and in the daily expectation of it’s arrival here I put off making my acknolegements to you until it should be actually recieved. by a mistake of a waterman, never discovered till within a few days past, it has been lying at Milton within three miles of me for three months, unknown by any body. it is now recieved and we are at work on our rocks with the powder which answers our best expectations. for the cloth be pleased to accept my  thanks. it’s quality is certainly superior to any thing we have ever seen done in America. with such manufactures as these, we need never regret the want of the English market. indeed the deprivation of imports for a while will be a blessing. our only serious difficulties will flow from the obstacles to our export commerce. that Bonaparte should be the author of these shews that tho’ great as a tactician, great as a statesman in one branch of Political science, he is an ignoramus in whatever relates to commerce, and as presumptuous as ignorant. while this war gives difficulties to us peaceable farmers, I hope it will be a harvest to you, as I take for granted the public functionaries know & avail themselves of the preeminence of your manufactory of powder. I presume this the more as a merchant of my neighborhood whom I had advised to apply to you for his supply of powder informs me you could not furnish him. Accept the assurance of my perfect esteem and respect.
          
            Th:
            Jefferson
        